ACCEPTED
                                                                                         05-14-01095-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                     4/1/2015 1:49:15 PM
                                                                                              LISA MATZ
                                                                                                  CLERK

                                NO. 05-14-01095-CV

                        IN THE COURT OF APPEALS            FILED IN
                     FOR THE FIFTH DISTRICT OF TEXAS 5th COURT OF APPEALS
                                                         DALLAS, TEXAS
                                AT DALLAS
                                                               4/1/2015 1:49:15 PM
                                                                     LISA MATZ
                                                                       Clerk

AERO COUNTRY EAST ASSOCIATION, INC.
AND HEAVY VENTURES, LLC                                              APPELLANTS
V.

AERO COUNTRY PROPERTY OWNERS’ ASSOCIATION, INC.                         APPELLEE


                 On Appeal from the 429th Judicial District Court,
                              Collin County, Texas


       Unopposed Motion for Extension of Time to File Brief of Appelee
     [filed by Appellee Aero Country Property Owners’ Association, Inc.]



      Appellee Aero Country Property Owners’ Association, Inc. (hereinafter

“Appellee”) respectfully moves this honorable Court to extend the time in which it

may file its Brief of Appellee, stating as follows:

      1.     The Clerk’s Record was filed on November 12, 2014.                  The

Supplemental Clerk’s Record was filed December 16, 2014.             The Reporter’s

Record was filed January 9, 2015.
       2.     The Brief of Appellants was originally due on February 8, 2014. The

Brief of Appellants was filed (pursuant to an extension granted to Appellants by

this Court) on March 6, 2015.

       3.     The Brief of Appellee is currently due on Monday, April 6, 2015.

       4.     Appellee requests that the deadline to file its Brief of Appellee be

extended for 30 days to an including Wednesday, May 6, 2015.

       5.     No extension of time for Appellee’s Brief has been previously sought

or granted.

       6.     The undersigned counsel for Appellee has, since the filing of the Brief

of Appellants in this case, been engaged in another significant matter pending in

the federal appellate court which has competed for counsel’s time and attention

with the Brief of Appellee in this case. Other similar matters may arise during and

shortly after the proposed extension period. These matters include the preparation

of a Brief of Appellants (filed 3/19/15) in Innova Hospital San Antonio, L.P. et al

v. Health Care Service Corp, et al, No 14-11300 (United States Court of Appeals

for the 5th Circuit).

       7.     In addition to the foregoing work commitment, the undersigned

counsel has family responsibilities surrounding the intervening Easter holiday that

are competing for the undersigned counsel’s time and attention.
      8.     The undersigned counsel for Appellee contacted W. Todd Albin,

counsel for Appellants, regarding this extension request. Mr. Albin informed the

undersigned that he does not opposed the relief requested herein.

      9.     It is not possible for Appellee’s counsel to properly and thoroughly

prepare her brief under the present briefing schedule.

      10.    The extension in this motion is not solely for the purposes of delay,

but only so that justice may be done.

      WHEREFORE, PREMISES CONSIDERED, Aero Country Property

Owners’ Association respectfully prays that the time in which its Brief of

Appellees may be filed be extended 30 days, to an including Wednesday, May 6,

2015, and for such other and further relief to which it may be entitled at law or in

equity.
Respectfully submitted,

s/ Christine D. Roseveare
P. MICHAEL JUNG
State Bar No. 11054600
CHRISTINE D. ROSEVEARE
State Bar No. 24008808

Strasburger & Price, LLP
901 Main Street, Suite 4400
Dallas, Texas 75202
(214) 651-4300
(214) 651-4330 FAX
michael.jung@strasburger.com
christy.roseveare@strasburger.com
ATTORNEYS FOR APPELLANT
                         CERTIFICATE OF SERVICE


      I hereby certify that this Brief of Appellee has been served on all parties to

this action by electronic service on:     W. Todd Albin and T. Chase Garrett,

Attorneys for Appellants; David W. Shields, Attorney for Appellee; and Barry G.

Flynn, Attorney for Appellee; all on this 1st day of April, 2015.


                                       s/ Christine D. Roseveare
                                       CHRISTINE D. ROSEVEARE